301 N.Y. 526 (1950)
A. C. & H. M. Hall Realty Company, Appellant,
v.
V. A. C. Corporation et al., Respondents, et al., Undertenants.
Court of Appeals of the State of New York.
Argued April 12, 1950.
Decided May 18, 1950
Abraham Wilson, John Kadel and W. Philip Van Kirk for appellant.
Harold J. Treanor and Kenneth E. McLaughlin for respondents.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE, FULD and FROESSEL, JJ.
Order affirmed, with costs. This court does not read the Commercial Rent Law (L. 1945, ch. 3, as amd.) as imposing an obligation for rent upon a tenant who has surrendered the premises although a subtenant remains in possession of a portion thereof. No opinion.